Citation Nr: 1047918	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-13 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for left shoulder tendinitis 
with degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 until his 
retirement in January 2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2010 the Veteran's representative informed the VA that 
there was new medical evidence at the Cheyenne, Wyoming VA 
Medical Center pertinent to the Veteran's left shoulder claim.  
He noted that this included a new MRI of the Veteran's left 
shoulder.  This evidence has not been requested or obtained.  
Consequently the Veteran's claim must be remanded so that the 
pertinent VA medical records may be obtained.  See 38 C.F.R. 
§ 3.159(c)(2). 

In July 2010 the Veteran testified that his left shoulder 
disability had increased in severity since his most recent left 
shoulder VA examination in December 2009.  Accordingly, the 
Veteran must be afforded a new VA examination to determine the 
current severity of his left shoulder disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 402-403 (1997).

The Veteran submitted a July 2010 statement from his private 
doctor, who stated that he treated the Veteran for a left 
shoulder disability.  Copies of the private doctor's treatment 
records of the Veteran's left shoulder should be requested.  See 
38 C.F.R. § 3.159(c)(1). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated from April 2008 to present.  This 
should include a July 2010 VA MRI report of 
the Veteran's left shoulder.

2.  After obtaining the necessary 
authorization from the Veteran, request 
copies of pertinent treatment records from 
Mark Rangitsch, M.D.

3.  When the above actions have been 
accomplished, afford the Veteran a VA 
examination of the left shoulder.  The claims 
folder should be provided to the examiner for 
review.  The examiner should discuss all 
impairments associated with the left shoulder 
disability, including the existence and 
extent of any arthritis; range of motion in 
the left shoulder; and all other associated 
functional impairment, including pain/painful 
motion, more or less movement than normal, 
weakened movement, premature/excess 
fatigability, incoordination, swelling, and 
deformity or atrophy from disuse, etc.  
Further, if possible, the examiner should 
specify any additional range-of-motion loss 
due to any of these factors, especially 
during prolonged, repetitive use of the left 
shoulder or during flare- ups.

4.  When all directed development has been 
conducted and the requested records are 
associated with the claims folder, 
readjudicate the claim on appeal.  Issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
the appropriate period of time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


